Citation Nr: 0914032	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-38 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left eye disorder, 
claimed as bad eyesight.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for varicose veins bilateral legs and 
amblyopia left eye, claimed as bad eyesight.  The Veteran 
perfected an appeal of these issues.  

In October 2008, the RO granted service connection for 
varicose veins of the bilateral legs.  This is considered a 
complete grant and therefore, this issue is resolved and is 
not for consideration by the Board.

In his November 2007 Form 9, the Veteran indicated that he 
wanted a hearing in Washington DC.  In February 2008, the 
Veteran indicated that he wanted a travel board hearing 
instead.  The requested hearing was subsequently scheduled; 
however, in March 2009, the Veteran requested to cancel the 
hearing and have his case forwarded to the Board.  The 
Veteran's request for a hearing is considered withdrawn.  See 
38 C.F.R. § 20.702(e) (2008).  


FINDINGS OF FACT

1.  Amblyopia of the left eye was noted on the Veteran's 
enlistment examination and preexisted service.

2.  Service treatment records do not show that the Veteran 
sustained any injury or other disease to the left eye during 
service; and evidence of record does not show a current left 
eye disorder related to active military service or events 
therein.


CONCLUSION OF LAW

Service connection is not warranted for a left eye 
disability, claimed as bad eyesight.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO sent the Veteran 
a letter dated in May 2005 that notified him of the evidence 
necessary to substantiate his claim for service connection.  
He was notified of the information and evidence VA would 
obtain and of the information and evidence he was responsible 
for providing.  He was asked to submit any evidence in his 
possession that pertained to his claim.  Letter dated in 
March 2007 provided information regarding how VA assigns 
disability ratings and effective dates.  The claim was 
readjudicated in the October 2007 SOC and the October 2008 
SSOC.

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment 
records, VA medical center (VAMC) records, and Social 
Security Administration (SSA) records.  The Veteran was 
provided a VA examination in November 2005.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2008).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 C.F.R. § 3.306(a) (2008).  

The Board notes that congenital or developmental defects and 
refractive error of the eye are not diseases or injuries 
within the meaning of applicable legislation and hence do not 
constitute disability for VA compensation purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2008).  VA General Counsel has 
held that service connection may be granted for disease, but 
not defects, which are congenital, developmental, or familial 
in origin when the evidence establishes the disorder was 
incurred in or aggravated by active service.  See VAOPGCPREC 
82-90.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service treatment records show that on examination for 
enlistment in June 1972, distant visual acuity in the left 
eye was reported as 20/400.  It was noted that the Veteran 
had amblyopia, left eye from birth.  The Veteran was seen in 
the optometry clinic in October 1972.  Visual acuity in the 
left eye was 20/400 and it was noted that lenses have no 
appreciable effect for the left eye.  The Veteran was seen in 
February 1974 for a foreign body in the right eye.  At that 
time he reported that he was half blind in the left eye and 
had been born that way.  Optometry clinic note dated in 
October 1975 notes a history of amblyopia on the left.  On 
examination for separation in September 1975, distant visual 
acuity in the left eye was again reported as 20/400.  

In his February 2007 notice of disagreement, the Veteran 
reported that his left eye had always been bad, but no 
glasses were given to him during military service.  

VAMC records show that the Veteran was seen in January 1997 
with complaints of difficulty reading.  Regarding ocular 
history, he reported his first glasses at age 5 and that he 
had a "lazy eye" on the left.  Impression was Horner's 
syndrome, left eye; presbyopia; and glaucoma suspect based on 
cup to disc ratio asymmetric, left greater than right 
possibly due to congenital problem (amblyopia left eye).  
Notes dated in December 1997 and June 1998 include an 
assessment of refractive amblyopia left eye; and glaucoma 
suspect.  Progress note dated in November 2001 includes an 
impression of refractive ambylopia; and presbyopia.  The 
Veteran presented to the eye clinic in August 2003 with 
complaints of decreased visual acuity at near and watching 
TV.  He reported that he has never been able to see out of 
the left eye due to never being fully developed.  Assessment 
was refractive error.  

SSA records show the onset of disability in June 2004 due to 
a primary diagnosis of osteoarthrosis and allied disorders 
and a secondary diagnosis of varicose veins of lower 
extremities.  On disability evaluation in May 2005, the 
Veteran reported a history of poor vision in the left eye 
from childhood.  On physical examination, vision was 20/200 
in the left eye, 20/50 in the right eye and 20/70 in both 
eyes.  

The Veteran underwent a VA eye examination in November 2005.  
He denied any history of trauma to the eyes while enlisted in 
the service.  He reported good or normal vision in the right 
eye and a history of amblyopia in the left eye.  Best 
corrected visual acuity at distance was 20/400 on the left.  
The examiner noted this was reduced secondary to 
refractive/anisometropic amblyopia, a chronic condition 
present since childhood as the result of not wearing visual 
correction in this eye at a very young age.  

As discussed above, amblyopia was clearly noted on the 
Veteran's enlistment examination and therefore, preexisted 
service.  Some evidence of record also suggests this is a 
congenital condition.  In any event, there is no lay or 
medical evidence suggesting that any superimposed injury to 
the eye occurred in service, or suggesting that it was 
otherwise aggravated during active military service.  In 
fact, the Board notes that the Veteran has not articulated 
that he experienced any worsening symptomatology while on 
active duty, but rather, he appears to be arguing that his 
disability was aggravated as a result of his having not been 
prescribed glasses in service.  As a lay person, however, he 
is not qualified to render an opinion on a matter requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

As noted, the VA examiner noted a diagnosis of 
refractive/anisometropic amblyopia, and determined that it 
was the result of not wearing visual correction in this eye 
at a very young age, rather than during service.  
Furthermore, the Board observes that notations in the service 
record indicate that lenses had no appreciable effect on the 
left eye at that time, and the Veteran's left eye visual 
acuity was 20/400 on enlistment and at separation.  On 
review, the greater weight of the competent evidence is 
against finding that the Veteran's preexisting eye disorder 
underwent any increase in severity in service.  Absent a 
showing of any increase in disability during service, the 
presumption of aggravation does not apply.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

As the preponderance of the evidence is against the claim for 
service connection for a left eye disorder, the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).




ORDER

Service connection for a left eye disorder, claimed as bad 
eyesight, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


